Citation Nr: 0512348	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision rendered by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned an initial evaluation 
of 30 percent for PTSD, effective February 10, 1999, after 
granting service connection for this disability.  Thereafter, 
jurisdiction over the claims folders was transferred to the 
RO in Baltimore, Maryland.  In December 2003, the Baltimore 
RO assigned a 50 percent evaluation for the veteran's PTSD, 
effective from July 1, 2003; however, this did not resolve 
the veteran's appeal.  

In July 2004, the Board issued a decision that awarded a 
disability evaluation of 50 percent for the veteran's PTSD 
for the initial evaluation period prior to July 2003.  The 
Board denied a rating in excess of 50 percent for this 
disability.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Thereafter, the Court granted a joint motion of the parties, 
vacated the portion of the Board's decision denying a rating 
in excess of 50 percent for the veteran's PTSD, and remanded 
the matter to the Board for action consistent with the joint 
motion.  


REMAND

In March 2005, the Board received additional medical records 
from the veteran, to include VA psychiatric treatment 
records.  The veteran has not waived his right to have this 
evidence initially considered by the RO.  To the contrary, he 
has requested the Board to remand the case for RO 
consideration of the new evidence.  

Additionally, the Board is of the opinion that a VA 
examination would be probative in ascertaining the current 
severity of the veteran's PTSD.  In this regard, the Board 
notes that the additional medical evidence shows that the 
veteran currently has a Global Assessment of Functioning 
(GAF) score of 40.  The report of the most recent VA 
psychiatric examination for compensation purposes, conducted 
in July 2003, indicates that his GAF score was 51 at that 
time.  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of PTSD during the period of 
this claim or to provide the identifying 
information and any authorization 
necessary to enable the RO to obtain such 
evidence on his behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

3.  In any event, the RO should obtain a 
copy of any pertinent VA outpatient 
records for the period since December 
2004.  

4.  When the above action has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the severity of his PTSD.  The 
RO should send the claims folder to the 
examiner for review.  The examiner should 
review the pertinent information in the 
claims folder.  

The examiner should identify all 
manifestations of the veteran's PTSD, and 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the disability, to include 
whether it renders the veteran 
unemployable.  The examiner should also 
provide a GAF score based on the PTSD.  

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should also undertake any 
other indicated development.

7.  Then, the RO should adjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




